Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
Applicant's submission filed 11 August 2022 has been entered.  Claims 1-6, 8, 11-17 are pending.  The examiner has considered the new presentation of claims and applicant's arguments in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 depends on canceled claim 7.  This makes claim 8 incomplete and indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1-2, 5-6, 8 and 11-17 are rejected under 35 U.S.C. 103 as obvious over Yamanishi (US 2015/0269823) in view of Kanayama (US 2005/0225442).
Regarding claim 1,  Yamanishi  control system (monitoring system with control to achieve security performance and convenience in title, abstract, par 0011, 0030) , comprising:
a communication unit capable of communicating with a mobile terminal and a device disposed inside a predetermined area (master device 100 includes wireless LAN communication interface unit 122, DECT wireless interface unit 107, fixed telephone interface unit 101 in fig 2, para 0050-0053, the master communicates with smartphone 500 via WLAN inside the house and 3G/Internet outside the house via the fixed telephone interface/WLAN in para 0038-0041, 0179, the master communicated with device (camera 200) in the zine/home via WLAN in para 0044 and communicates with devices (open/close sensor 300, human sensor 360, smoke sensor 370, smart plug 360; the  WLAN may be WiFi (802.11) in para 0069, 0127 or short range (Bluetooth) in para 0196) in the home/zone via DECT wireless in para 0042-0043; see figs 1-6);
a setting unit configured to set, to an enabled state or a disabled state, a first notification function of notifying the mobile terminal of a state of the device using the communication unit (operating unit 105 and display unit 106 provide setting of ON/OFF of alert mode in para 0056-0057, the alert function notifying the smartphone in figs 9, 11, para 0160, 0175-0177; mode setting can be held in memory in para 0064 and can be sent remotely from the smartphone in para 0179); and
a control unit configured to perform a predetermined control when the first notification function is set to the disabled state and the mobile terminal is determined to have moved from the inside of the predetermined area to outside of the predetermined area (master device control unit 109 including monitoring function control unit 113 performs control when security alert mode setting is OFF at step S11 and smartphone moved from inside zone to outside zone in step S14 to change the alert mode setting from OFF to ON in step S15 in figs 8, 13 and para 0140, 0144-0150, 0199).  Step S15 in fig 8 shows ON[Wingdings font/0xE0]OFF, but it is clear from the text that change is actually OFF[Wingdings font/0xE0]ON.
Yamanishi includes a WLAN communication unit that can communicate to both the phone and a device (camera). Alternatively, other devices (sensors 300, 360, 378, 380) communicate via wireless DECT and the smartphone communication may also use the fixed and/or mobile telephone networks).  Although these are shown as multiple communication units, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yamanishi combining the communication units into a single communication unit in view of Yamanishi disclosing the communication units in a single master device and because it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding amended claim 1, Yamanishi discloses the control unit is configured to perform, using the communication unit, a second notification function as a predetermined control, the second notification function being a function of notifying the mobile terminal that the first notification function is disabled (control via smartphone to notify user that alert mode is released (turned OFF) in para 0171, 0177-0178).  Although this section is referring to fig 11 when the terminal is moved to inside, the operation notifies the user that the alert mode has been changed to OFF so the user does not forget (par 0168, 0178).  Similarly, alert mode can be switch ON even when the user goes out and forgets to operate settings of system 1000.  When the user forgets to turn the alert mode of monitoring system 1000 ON and goes out, the user can turn the alert mode ON to start alert through a remote operation from smartphone 500 (para 0180).  Although switching when the user goes out is not necessary for user convenience (par 0146) such switching may be through operation of the smartphone.
Kanayama discloses an analogous art security system (title, abstract) including, when the user has left the home without setting the alert mode, the system will switch to (i) alert mode from (ii) non-alert mode by (1) automatic switch over or (2) provide a mode change reminder to advise the user to switch the mode (para 0053).  Automatic switch over (par 00129-0133, 0143, 0160-0167, 0175-0178) can prevent human error and improve security (par 0161, 0163, 0165, 0176 0178), can be combined with reminder and certain conditions (para 0143) and can include a report to remote terminal (remote alarm device 40) for the user to approve or object (para 0132-0133, 0167) similar to the reminder to remote terminal (remote alarm device 40) as a report for approval or objection (par 0083).
Regarding amended claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above Yamanishi the second notification when the terminal has move from inside to outside in view of Kanayama disclosing both automatic switch over and second notification (reminder) for switch over to prevent human error and improve security.  Further Kanayama discloses report for both automatic and reminder to allow the user to approve or object from terminal 40 (para 0083, 0132-0133, 0167) which corresponds to Yamanishi disclosing the user can turn the alert mode ON to start alert through a remote operation from smartphone 500 (para 0180).  
Regarding new claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein as a result of the second notification function being performed, the mobile terminal displays a notification screen which indicates that the first notification function remains disabled, and prompts a user to accept a setting change for enabling the first notification function in view of Kanayama disclosing remote terminal (remote alarm device 40) displaying (par 0076) report information for both automatic and reminder advising the user to approve or object from terminal 40 to switch modes (para 0083, 0132-0133, 0167) which corresponds to Yamanishi disclosing the user can turn the alert mode ON to start alert through a remote operation from smartphone 500 (para 0180).  
Regarding claim 2, Yamanishi discloses  the device is a security device (camera 200, open/close sensor 300, human sensor 360 are security monitor/sensor devices in para 0030-0037, 0042-0047)
the first notification function is a function of notifying the mobile terminal of a state of the security device (the alert function notifying the smartphone in figs 9, 11, para 0160, 0175-0177).
Regarding claim 5, Yamanishi discloses the security device is an open/close sensor of a window or a door (open/close sensor 300 senses window/door open/close in para 0037, 0045, 0047, 0089, 0153-0154), and  
the first notification function is a function of notifying the mobile terminal of an open state detected by the open/close sensor (notify abnormality/alarm in para 0160, 0175, abnormality/alarm includes an open state in para 0066, 0154).
Regarding claim 6, Yamanishi discloses the security device is a human detection sensor (human sensor in para 0032-0036, 0042-0046, 0058, 0066), and 
the first notification function is a function of notifying the mobile terminal that a person is detected by the human detection sensor (notify abnormality/alarm in para 0160, 0175, abnormality/alarm includes person/intruder is detected state in para 0046, 0066).
Regarding claim 8, Yamanishi discloses the setting unit is capable of setting the second notification to an enabled state or a disabled state (setting modes on/off via smartphone in para 0179).  If the settings applying to the second  notification is not clear, then such would have been an obvious duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Regis Paper Co. v. Bemis Co. 193 USPQ 8,11 (7th Cir. 1977).  See also In re Harza 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 11, Yamanishi discloses the control unit is configured to perform, as the predetermined control, a control of causing the setting unit to set the first notification function to the enabled state (change alert mode from OFF to ON in fig 8 step S15, fig 8, 13, para 0144-0150, 0199, the alert function notifying the smartphone in figs 9, 11, para 0160, 0175-0177).  Step S15 in fig 8 shows ON[Wingdings font/0xE0]OFF, but it is clear from the text that change is actually OFF[Wingdings font/0xE0]ON.
Regarding claim 12, Yamanishi discloses, the setting unit is configured to further set the first notification function to the disabled state when the first notification function is set to the enabled state and the mobile terminal is determined to have moved from the outside of the predetermined area to the inside of the predetermined area (master device control unit 109 including monitoring function control unit 113 performs control when security alert mode setting is ON at step S11 and smartphone moved from outside zone to inside zone in step S12 to change the alert mode setting from ON to OFF in step S13 in figs 8, 13 and para 0140-0143, 0148-0150, 0199).  
Regarding claim 13, Yamanishi discloses, the communication unit is configured to receive current position information of the mobile terminal from the mobile terminal (position relationship in para fig 8, 13, para 0148-0150, 0199 determined based on receiving smartphone identification indicating position in para 0038-0041, 0117, 0127-0129, 0141-0144, 0154, 0164, 0172, 0183-0188), and 
the control unit is configured to determine whether the mobile terminal has moved from the inside of the predetermined area to the outside of the predetermined area, based on the current position information received by the communication unit (determine smartphone moved from inside to outside zone/house when WLAN communication changes from possible to impossible in step S14, fig 8, 13, para 0144-0150, 0199).  This determination is based on communication information including smartphone identification indicating position in para 0038-0041, 0117, 0127-0129, 0141-0144, 0154, 0164, 0172, 0183-0188.
Regarding claim 14, Yamanishi discloses the current position information indicates whether a current position is inside the predetermined area, and does not indicate coordinates of the current position (current position based on communication range of WLAN that causes communication changes between possible and impossible when smartphone moves in para 0140-0150, 0072-0073).
Regarding claim 15, Yamanishi discloses the device is installed in a building (devices 200, 300, 360, 370, 380 installed in a building, such as a home or house 10, in fig 1, par 0028, 0031-0036, 0046-0047), 
the predetermined area is an area in which a radio communication device installed in the building is capable of radio communication (the zone is the radio communication zone or range of the master device such as WiFi in para 0127 or Bluetooth in para 0196 in the house in figs 1, 13, abstract, para 0140-0150, 0072-0073)
the communication unit is configured to receive, from the mobile terminal, communication connection information indicating a state of communication connection between the mobile terminal and the radio communication device (master/router and smartphone communicate WiFi/802.11 information (data) in para 0069, 0084, 0121,  including smartphone identification information registered with the master in para 0038-0041, 0117, 0127-0129, 0141-0144, 0154, 0164, 0172, 0183-0188 indicating communication possible state and/or communication impossible state fig 8, 13, para 0144-0150, 0199), and 
the control unit is configured to determine whether the mobile terminal has moved from the inside of the predetermined area to the outside of the predetermined area based on the communication connection information received by the communication unit (determine smartphone moved from inside to outside zone/house when WLAN communication changes from possible to impossible in step S14, fig 8, 13, para 0144-0150, 0199).   This determination is based on communication information including smartphone identification indicating connection status in para 0038-0041, 0117, 0127-0129, 0141-0144, 0154, 0164, 0172, 0183-0188.
Regarding claim 16, Yamanishi discloses a non-transitory computer-readable recording medium having recorded thereon a program that causes a computer to execute (storage unit 103 includes RAM, ROM, EPROM etc. storing various programs providing functions of  the master device via a microcomputer in para 0054, 0060):
setting, to an enabled state or a disabled state, a first notification function of notifying a mobile terminal of a state of a device by performing communication (operating unit 105 and display unit 106 of the master provide setting of ON/OFF of alert mode in para 0056-0057, the alert function notifying the smartphone in figs 9, 11, para 0160, 0175-0177; mode setting can be held in memory in para 0064 and can be sent remotely from the smartphone in para 0179); and
performing a predetermined control when the first notification function is set to the disabled state and the mobile terminal is determined to have moved from inside of the predetermined area to outside of the predetermined area (master device control unit 109 including monitoring function control unit 113 performs control when security alert mode setting is OFF at step S11 and smartphone moved from inside zone to outside zone in step S14 to change the alert mode setting from OFF to ON in step S15 in figs 8, 13 and para 0140, 0144-0150, 0199).  Step S15 in fig 8 shows ON[Wingdings font/0xE0]OFF, but it is clear from the text that change is actually OFF[Wingdings font/0xE0]ON.
Regarding claim 16, Yamanishi includes programs in storage unit that is non-transitory (RAM/ROM) to provide functions.  Alternatively, Memory is in storage unit 103 and memory may also be internal to the control unit 113 in para 0064 or provided for other components such as image memory 115 in para 0068. Although these may be considered multiple memories, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yamanishi combining the memories into a single memory in view of Yamanishi disclosing the memories in a single master device and because it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding amended claim 16, Yamanishi discloses the control unit is configured to perform, using the communication unit, a second notification function as a predetermined control, the second notification function being a function of notifying the mobile terminal that the first notification function is disabled (control via smartphone to notify user that alert mode is released (turned OFF) in para 0171, 0177-0178).  Although this section is referring to fig 11 when the terminal is moved to inside, the operation notifies the user that the alert mode has been changed to ff so the user does not forget (par 0168, 0178).  Similarly, alert mode can be switch ON even when the user goes out and forgets to operate settings of system 1000.  When the user forgets to turn the alert mode of monitoring system 1000 ON and goes out, the user can turn the alert mode ON to start alert through a remote operation from smartphone 500 (para 0180).  Although switching when the user goes out is not necessary for user convenience (par 0146) such switching may be through operation of the smartphone.
Kanayama discloses an analogous art security system (title, abstract) including, when the user has left the home without setting the alert mode, the system will switch to (i) alert mode from (ii) non-alert mode by (1) automatic switch over or (2) provide a mode change reminder to advise the user to switch the mode (para 0053).  Automatic switch over (par 00129-0133, 0143, 0160-0167, 0175-0178) can prevent human error and improve security (par 0161, 0163, 0165, 0176 0178), can be combined with reminder and certain conditions (para 0143) and can include a report to remote terminal (remote alarm device 40) for the user to approve or object (para 0132-0133, 0167) similar to the reminder to remote terminal (remote alarm device 40) as a report for approval or objection (par 0083).
Regarding amended claim 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above Yamanishi the second notification when the terminal has move from inside to outside in view of Kanayama disclosing both automatic switch over and second notification (reminder) for switch over to prevent human error and improve security.  Further Kanayama discloses report for both automatic and reminder to allow the user to approve or object from terminal 40 (para 0132-0133, 0167) which corresponds to Yamanishi disclosing the user can turn the alert mode ON to start alert through a remote operation from smartphone 500 (para 0180).  

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanishi (US 2015/0269823) and Kanayama (US 2005/0225442) as applied above and further in view of Sakai (US 2003/0218541). 
Regarding claims 3-4, Yamanishi discloses communicating open/close status from open/close sensor 300 that senses window/door open/close in para 0037, 0045, 0047, 0089, 0153-0154, but does not expressly disclose the sensor device is an electric lock.  Yamanishi does refer to prior art with control to lock or unlock a door lock based on ID from a portable device in para 0007.
Sakai discloses an analogous art security system communicating status notification  (alarm) to a mobile device (cell phone) in title, abstract, para 0064).  The status may be sensed by an electric crescent lock (crescent lock 70 with electric generator 20 powering transmitter 32) on a window that transmits an alarm when the lock is unlocked/opened in fig 16, para 0124-0128).   
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yamanishi, 
the security device is an electric lock , and the first notification function is a function of notifying the mobile terminal of an unlocked state of the electric lock in view of Sakai disclosing electric crescent lock as an obvious sensor to communicate alarm to a mobile device in response to unlocking/opening and in view of Yamanishi teaching alarm notification in response to window open and electric lock in the prior art.
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the electric lock is a crescent lock for unlocking and locking a window in view of Sakai disclosing electric crescent lock on a window as an obvious sensor to communicate alarm to a mobile device in response to unlocking/opening of a window and in view of Yamanishi teaching alarm notification in response to window open and electric lock in the prior art.
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive in view of new art cited by applicant.
Applicant combined claim 7 with claim 1 and argued the Office Action had rejected claim 7 citing Yamanishi, Pars. 171 and 177-178 as disclosing the claim features. However, these paragraphs of Yamanishi disclose notifying when a smartphone moves from the outside of the communication zone of the wireless LAN inside house to the inside of the communication zone (S41 in FIG. 11, shown below), which is different from the features of amended claim 1 (now-cancelled claim 7): notifying that the first notification function is disabled "when ... the mobile terminal is determined to have moved from the inside of the predetermined area to outside of the predetermined area". Specifically, amended claim 1 recites "from the inside of the predetermined area to outside of the predetermined area," which is the opposite from the situation described in Yamanishi (from the outside of the communication zone of the wireless LAN inside house to the inside of the communication zone).
This argument is not persuasive in view of the new rejection relying on Kanayama to teach second notification when the user is outside for automatic mode switch or mode switch reminder.   Kanayama discloses report for both automatic and reminder to allow the user to approve or object from terminal 40 (para 0132-0133, 0167) which corresponds to Yamanishi disclosing the user can turn the alert mode ON to start alert through a remote operation from smartphone 500 (para 0180).    Claim 16 is properly rejected for reasons similar to claim 1. The rejections of the dependent claims are proper for reasons stated in the rejection.
Applicant argues that newly added claim 17 recites that "as a result of the second notification function being performed, the mobile terminal displays a notification screen which indicates that the first notification function remains disabled, and prompts a user to accept a setting change for enabling the first notification function." Claim 17 is patentable over Yamanishi. Yamanishi describes in paragraph [0146] that "an operation to turn the alert mode ON ... is not necessary, and convenience for the user improves". Since prompting a user to accept enabling of the first notification function as recited in claim 17 lowers the convenience of the user because the user has to perform an operation to turn the alert mode ON, Yamanishi does not disclose the claim 17 features and, moreover, the description in paragraph [0146] of Yamanishi appears to teach away from the invention of claim 17.
This argument is not persuasive in view of the new rejection relying on Kanayama disclosing report for both automatic and reminder to allow the user to approve or object from terminal 40 (para 0132-0133, 0167) which corresponds to Yamanishi disclosing the user can turn the alert mode ON to start alert through a remote operation from smartphone 500 (para 0180).  The convenience in Yamanishi (para 0146) is not considered to be a teaching away because Yamanishi discloses the user can turn the alert mode ON to start alert through a remote operation from smartphone 500 (para 0180) corresponding to the user responding to a prompt (reminder or report) in Kanayama.  Also, Kanayama (para 0129) discloses, for example, the mode switching section 21 preferably switches automatically to the alert mode, when the mode switching reminder section 24 fails to send the mode change reminder information to the remote alarm device 40, or when the remote alarm device 40 does not reply to the mode switching reminder section 24 within a predetermined period of time after the mode change reminder information was sent. Therefore, notification/reminder and automatic switching can be used together without convenience of automatic switching teaching away from the combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Johnson (US 10,443,266) discloses an  intelligent door lock system with push notification.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10/2/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683